Title: From Thomas Jefferson to Robert Smith, 28 August 1804
From: Jefferson, Thomas
To: Smith, Robert


               
                  
                     Dear Sir
                  
                  Monticello Aug. 28. 04
               
               I inclose you a letter and other papers which I recieved from Captain Truxton by the last post. the malice and falsehood so habitual in Federal zealots had prepared me against surprize at the insinuations of this officer against you and myself. but what was his view in inclosing the letter to me? was it to give greater point to his disrespect? or did he imagine I should make him overtures to prevent his publication? I would rather he would publish than not; for while his writings will let the public see what he is, & what are the motives of his discontent, a few sentences of plain fact will set every thing in them to rights as to our conduct. be so good as to return me the written letter.
               The following paragraph which comes to me from a friend in Philadelphia I quote for your notice. ‘it is said here that George Harrison has applied for the place in the Navy that Genl. Irvine had. he has got too much already for any federalist who has rendered his country no personal service in the field. this man is married to Thos. Willing’s niece. Willing is Presidt. of the bank of the US. you may also observe he was Chairman at a meeting when they agreed to hoist the black cockade on the left arm in honour of Hamilton. they also resolved and expected the clergymen would preach in his favor.’ the writer is a most solid republican, & who generally expresses the feelings of the Republicans in Philadelphia pretty faithfully. I know not what functions Irvine executed for the Navy; but if any, the above sentiments are worthy attention, as the emploiment of Harrison has given them heart burnings. I know nothing of him, whether moderate or violent; but until the party learn a little more moderation & decency, no new favors should be conferred on them. Pensylvania seems to have in it’s bowels a good deal of Volcanic matter, & some explosion may be expected. we must be neutral between the discordant republicans but not between them & their common enemies. I salute you with sincere affection & respect.
               
                  
                     Th: Jefferson
                  
               
            